        Case 2:01-cv-06049-MSG Document 260 Filed 05/03/21 Page 1 of 1




DATE OF NOTICE:             May 3, 2021


                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
                                          :
ROBERT WHARTON,                           :              CIVIL ACTION
                                          :
                  Petitioner,             :              No. 01-6049
                                          :
            v.                            :
                                          :
DONALD T. VAUGHN, et al.                  :
                                          :
                  Respondents.            :
_________________________________________ :


                                          NOTICE

       A TELEPHONE CONFERENCE in the above captioned matter is scheduled to be held

on Tuesday, May 4, 2021 at 3:30 p.m. Counsel should call in as follows:

                     Dial 1-571-353-2300; Passcode 427102124#



                                          FOR THE COURT:



                                          /s/ Sharon Lippi
                                          Sharon Lippi, Civil Deputy to
                                          Hon. Mitchell S. Goldberg




                                             1
